 

THIRD AMENDMENT TO

Loan and security agreements

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENTS (this “Amendment”) is
entered into this 13th of November, 2012, by and among (i) deltathree, Inc., a
Delaware corporation, Delta Three Israel, Ltd., an Israeli company, and DME
Solutions, Inc., a New York corporation (jointly and severally, the “Borrower”),
and (ii) D4 Holdings, LLC, a Delaware limited liability company (“Lender”).

 

Recitals

 

A.           Lender and Borrower have entered into (i) that certain Loan and
Security Agreement dated as of March 1, 2010 (as amended to date and as may be
further amended, modified, supplemented or restated, the “First Loan
Agreement”), (ii) that certain Second Loan and Security Agreement dated as of
August 10, 2010 (as amended to date and as may be further amended, modified,
supplemented or restated, the “Second Loan Agreement”), (iii) that certain Third
Loan and Security Agreement dated as of March 2, 2011 (as amended to date and as
may be further amended, modified, supplemented or restated, the “Third Loan
Agreement”), and (iv) that certain Fourth Loan and Security Agreement dated as
of September 12, 2011 (as amended to date and as may be further amended,
modified, supplemented or restated, the “Fourth Loan Agreement”). The First Loan
Agreement, the Second Loan Agreement, the Third Loan Agreement and the Fourth
Loan Agreement, together with the promissory notes evidencing Borrower’s
obligations thereunder, are referred to collectively as the “Existing Loan
Agreements.” Lender has extended credit to Borrower for the purposes permitted
in the Existing Loan Agreements.

 

B.           Borrower is delinquent in the payment of interest under the
Existing Loan Agreements in the aggregate amount of $549,265, and the individual
amount of such delinquent interest payments is set forth for each of the
Existing Loan Agreements in Schedule A hereto (such amounts are referred to
herein as the “Delinquent Amounts”). At the request of Borrower, Lender has
agreed to add the Delinquent Amounts to the outstanding principal amount under
each respective Existing Loan Agreement as set forth in Schedule A hereto.

 

C.           At the request of Borrower, Lender has agreed to amend the Existing
Loan Agreements to extend the maturity date for the repayment of principal
thereunder.

 

D.           In partial consideration for the amendment to the Existing Loan
Agreements as set forth herein, Borrower has agreed to (i) grant to Lender a
warrant to purchase up to 10,000,000 shares of Borrower’s common stock and (ii)
amend the exercise price of warrants to purchase Borrower’s common stock held by
Lender.

 

E.           Lender is willing to so amend the Existing Loan Agreements, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 



 

 

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Existing Loan Agreements.

 

2.           Amendments to Existing Loan Agreements. The Existing Loan
Agreements are hereby amended as follows:

 

2.1           Section 9(k) of the First Loan Agreement is hereby amended to read
in its entirety as follows:

 

“(k)           “Maturity Date” means January 2, 2014.”

 

2.2           Section 10(o) of the Second Loan Agreement is hereby amended to
read in its entirety as follows:

 

“(o)           “Maturity Date” means January 2, 2015.”

 

2.3           Section 9(n) of the Third Loan Agreement is hereby amended to read
in its entirety as follows:

 

“(n)           “Maturity Date” means January 2, 2016.”

 

2.4           Section 9(k) of the Fourth Loan Agreement is hereby amended to
read in its entirety as follows:

 

“(k)           “Maturity Date” means January 2, 2016.”

 

3.Delinquent Interest Amounts Added to Principal; Acknowledgment of Loan
Balances.

 

3.1           Effective as of the date of this Amendment, the principal amount
owed by Borrower to Lender under each of the Existing Loan Agreements shall be
increased by the respective Delinquent Amount set forth on Schedule A hereto.

 

3.2           Lender hereby waives any event of default under the Existing Loan
Agreements arising from the failure of Borrower to timely pay the Delinquent
Amounts prior to the date hereof in accordance with the terms of the Existing
Loan Agreements.

 

3.3           Each of Borrower and Lender hereby acknowledge and agree that the
outstanding principal amount under each of the Existing Loan Agreements as of
the date hereof (before and after giving effect to Section 3.1 hereof) are as
set forth on Schedule A hereto.

 



2

 

 

3.4           Each promissory note evidencing loan advances made pursuant to the
Existing Loan Agreements (collectively, the “Promissory Notes”) is hereby
amended to increase the principal sum thereof to the respective amounts set
forth on Schedule A hereto. For purposes of clarification, Lender shall be under
no obligation to make loan advances to Borrower in an amount exceeding the
Maximum Principal Amount under any Existing Loan Agreement, notwithstanding that
foregoing amendment may cause the principal sum of any Promissory Note to exceed
the Maximum Principal Amount under such Existing Loan Agreement.

 

3.5           Each reference in each of the Existing Loan Agreements and their
related Promissory Notes to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the respective Existing Loan Agreement and related
Promissory Note, shall mean and be a reference to such Existing Loan Agreement
or Promissory Note as modified and amended hereby.

 



4.Limitation of Amendments.

 

4.1           This Amendment: (a) in no way shall be deemed to be a consent or
an agreement on the part of Lender to waive any covenant, liability or
obligation of Borrower or any third party or to waive any right, power, or
remedy of Lender, except as expressly set forth herein; (b) in no way shall be
deemed to imply a willingness on the part of Lender to grant any similar or
other future waivers or to agree to any future consents, amendments or
modifications to any of the terms and conditions of any of the Existing Loan
Agreements; (c) shall not in any way, prejudice, limit, impair or otherwise
affect any rights or remedies of Lender under the Existing Loan Agreements; (d)
in no way shall obligate Lender to make any future waivers, consents or
modifications to any of the Existing Loan Agreements or any other agreement; and
(e) is not a continuing waiver with respect to any failure to perform any
obligation by Borrower. Nothing in this Amendment shall constitute a
satisfaction of Borrower’s obligations under any of the Existing Loan
Agreements.

 

4.2           This Amendment shall be construed in connection with and as part
of the Existing Loan Agreements and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Existing Loan Agreements,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.

 

4.3           No course of dealing on the part of the Lender or any of its
members, officers or representatives, nor any failure or delay in the exercise
of any right by Lender, shall operate as a waiver thereof, and any single or
partial exercise of any such right shall not preclude any later exercise of any
such right. The failure at any time to require strict performance by Borrower of
any provision of the Existing Loan Agreements shall not affect any right of
Lender thereafter to demand strict compliance and performance.

 

5.Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

  

5.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Existing Loan Agreements are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects as of
such date), and (b) no Event of Default has occurred and is continuing;

 



3

 

 

5.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Existing Loan Agreements, as
amended by this Amendment;

 

5.3          The organizational documents of Borrower delivered to Lender on or
before the date of this Amendment remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect;

 

5.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Existing Loan Agreements,
as amended by this Amendment, have been duly authorized;

 

5.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Existing Loan Agreements,
as amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

 

5.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Existing Loan Agreements,
as amended by this Amendment, do not require any order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by any governmental or public body or authority, or
subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

 

5.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

Borrower acknowledges and agrees that the representations and warranties set
forth herein are material inducements to Lender to deliver this Amendment.

 

6.             Entire Agreement. This Amendment constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
of this Amendment and supersedes any and all prior agreements and
understandings, written or oral, relating to the subject matter of this
Amendment.

 

7.            Headings. The headings in this Amendment are included for
convenience of reference only and will be ignored in the construction or
interpretation hereof.

 



4

 

 



8.           Counterparts; Facsimile Signatures. This Amendment may be executed
in one or more counterparts (including by facsimile signature), each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

9.            Effectiveness. This Amendment shall be deemed effective upon the
due execution and delivery to Lender of this Amendment by each party hereto.

 



 

 

[Signature page follows.]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:   LENDER:         DELTATHREE, INC.   D4 HOLDINGS, LLC                
By: Praescient, LLC, its Manager   By: /s/ Effi Baruch     Name: Effi Baruch    
    Title: CEO and President   By: /s/ Robert Stevanovski         Name Robert
Stevanovski         Title: Manager   DELTA THREE ISRAEL, LTD.                  
          By: /s/ Effi Baruch          Name: Effi Baruch          Title: CEO and
President                                 DME SOLUTIONS, INC.                  
              By: /s/ Effi Baruch          Name: Effi Baruch         Title: CEO
and President        

  



 

 

 

 

SCHEDULE A

 

Loan Agreement Delinquent Interest Amount Old Principal Balance New Principal
Balance (as of date of this Amendment) New Principal Amount of Promissory Note
First Loan Agreement $164,780 $1,200,000 $1,364,780 $1,364,780 Second Loan
Agreement $137,316 $1,000,000 $1,137,316 $1,137,316 Third Loan Agreement
$219,706 $1,600,000 $1,819,706 $1,819,706 Fourth Loan Agreement $27,463 $200,000
$227,463 $327,463

 

 

